DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 3/5/2021 has been entered. Claims 1-15 are 
presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Jang (Jang – 11,087,912).
Regarding claim 1, Jang discloses a combo antenna module comprising: 
a base substrate (Jang; figures 6A, 6B – base substrate including layers 123); 
a radiation pattern for wireless power transmission formed on the base substrate; a radiation pattern for electronic payment formed on a top surface of the base substrate; and a magnetic sheet disposed on a bottom surface of the base substrate, wherein a portion of the radiation pattern for electronic payment is disposed on an area where the base substrate and the magnetic sheet do not overlap (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located).  
Regarding claim 2, Jang discloses the combo antenna module of claim 1, wherein the base substrate comprises: an overlap area overlapping the magnetic sheet; and a non-overlap area not overlapping the magnetic sheet (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located).  
Regarding claim 3, Jang discloses the combo antenna module of claim 2, wherein the radiation pattern for wireless power transmission is disposed on only the overlap area (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located).  
Regarding claim 4, Jang discloses the combo antenna module of claim 2, wherein the radiation pattern for electronic payment is disposed on the overlap area and the non-overlap area (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located; col. 5, lines 35-40 – the wireless transmission antenna 114a can be used for conducting payment transactions).  
Regarding claim 5, Jang discloses the combo antenna module of claim 1, wherein a first area of the radiation pattern for electronic payment, which is adjacent to the base substrate, does not overlap the magnetic sheet (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located; col. 5, lines 35-40 – the wireless transmission antenna 114a can be used for conducting payment transactions).  
Regarding claim 6, Jang discloses the combo antenna module of claim 1, wherein a second area of the radiation pattern for electronic payment, which is adjacent to the radiation pattern for wireless power transmission, overlaps the magnetic sheet (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located; col. 5, lines 35-40 – the wireless transmission antenna 114a can be used for conducting payment transactions).  
Regarding claim 7, Jang discloses the combo antenna module of claim 1, wherein the radiation pattern for electronic payment is disposed between an outer circumference of the base substrate and the radiation pattern for wireless power transmission, and wherein some area of the radiation pattern for electronic payment, which is adjacent to the outer circumference of the base substrate, does not overlap the magnetic sheet (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located; col. 5, lines 35-40 – the wireless transmission antenna 114a can be used for conducting payment transactions).  
Regarding claim 8, Jang discloses the combo antenna module of claim 7, wherein a remaining area of the radiation pattern for electronic payment, which is adjacent to the radiation pattern for wireless power transmission, overlaps the magnetic sheet (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located; col. 5, lines 35-40 – the wireless transmission antenna 114a can be used for conducting payment transactions).  
Regarding claim 9, Jang discloses the combo antenna module of claim 4, wherein the radiation pattern for electronic payment comprises: an upper pattern disposed adjacent to an outer circumference of the base substrate; a lower pattern disposed adjacent to the radiation pattern for wireless power transmission and overlapping the magnetic sheet; and a side pattern connecting the upper pattern and the lower pattern (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located; col. 5, lines 35-40 – the wireless transmission antenna 114a can be used for conducting payment transactions).  
Regarding claim 10, Jang discloses the combo antenna module of claim 9, wherein the side pattern overlaps the magnetic sheet (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located; col. 5, lines 35-40 – the wireless transmission antenna 114a can be used for conducting payment transactions).  
Regarding claim 11, Jang discloses the combo antenna module of claim 9, wherein a portion of the side pattern, which is adjacent to the lower pattern, overlaps the magnetic sheet (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located; col. 5, lines 35-40 – the wireless transmission antenna 114a can be used for conducting payment transactions).  
Regarding claim 12, Jang discloses the combo antenna module of claim 9, wherein the upper pattern does not overlap the magnetic sheet (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located; col. 5, lines 35-40 – the wireless transmission antenna 114a can be used for conducting payment transactions).  
Regarding claim 13, Jang discloses the combo antenna module of claim 1, wherein the magnetic sheet overlaps the radiation pattern for wireless power transmission (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located; col. 5, lines 35-40 – the wireless transmission antenna 114a can be used for conducting payment transactions).  
Regarding claim 14, Jang discloses the combo antenna module of claim 1, further comprising a step compensation sheet disposed on the bottom surface of the base substrate, and disposed on an area where the magnetic sheet is not disposed (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located; col. 5, lines 35-40 – the wireless transmission antenna 114a can be used for conducting payment transactions).  
Regarding claim 15, Jang discloses the combo antenna module of claim 14, wherein the step compensation sheet overlaps a portion of the radiation pattern for electronic payment, which does not overlap the magnetic sheet (Jang; figures 6A, 6B – base substrate including layers 123, power transmission antenna 124b lies on magnetic sheet 122 which is disposed on base substrate 123 and not overlapping a portion wherein the base substrate and the magnetic sheet 122 does not overlap such as the portion wherein magnetic sheet 121 and wireless transmission antenna 114a are located; col. 5, lines 35-40 – the wireless transmission antenna 114a can be used for conducting payment transactions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2876